Per Curiam.
The plaintiff brought this action to recover a real estate commission which it claimed to have earned in the sale of the defendant’s real estate. The court found for the plaintiff and the defendant appealed, assigning as error that “the *8court erred in its memorandum in findings and conclusions based upon the record of the ease and further erred in granting judgment for the plaintiff.”
The court made a finding in lieu of a memorandum of decision, in accordance with § 993 of the Practice Book. The defendant did not seek to have the finding corrected but in his brief before this court attacks the finding of facts and the conclusions, and also raises the question of the court’s denial of his motion for a nonsuit and the admission of certain evidence over his objections.
We do not consider claims of error which are not specifically included in the assignments of error. Shakro v. Haddad, 149 Conn. 160, 163. Claims of law, to receive consideration in this court, must have been raised in the court below. They may not for the first time be raised here. Bigionti v. Argraves, 152 Conn. 700, 701. The requested review of the rulings on evidence is not considered since there has been no compliance with § 989 of the Practice Book. See Madenford v. Interstate Lumber & Mill Corporation, 153 Conn. 62, 65. The defendant’s only assignment of error lacks the required definiteness and is too general to be considered. Putterman v. Miller, 133 Conn. 70, 73; Bridgeport Hydraulic Co. v. Bridgeport, 103 Conn. 249, 256; Maltbie, Conn. App. Proc. § 170; Practice Book §§ 989, 652, 1023.
Although this disposes of the appeal, we have examined the court’s finding and are satisfied that the court’s conclusions are amply supported by the subordinate facts and are legally and logically consistent with those facts. Yale University v. Benneson, 147 Conn. 254, 255.
There is no error.
Kinmonth, Jacobs and Levine, Js., participated in this decision.